o washington d c department of the treasury internal_revenue_service tax_exempt_and_government_entities_division nov uniform issue list se tep rat legend taxpayer a cccccccesesceeceeenseseeeeeeeees amount p ccccceceee eee eceeeeeeetsseeeeeaees company s cccceee eee ee ee eeeeeeeeeeeeees company t ccccceeeceeeeeeeeseeeeseaeenes company u ccccccc eee eceeeeeeaeeenenens accoune v cece cece cee eesceeetecceeeeuues dear this is in response to a letter dated date as supplemented by correspondence dated june18 in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code you submitted the following facts and representations under penalties of perjury in support of your request taxpayer a age represents that she received a distribution from ira x totaling amount p taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a’s responsibility in providing full-time care for her 98-year old mother taxpayer a further represents that amount p has not been used for any other purpose for a number of years taxpayer a has been the sole caregiver for her elderly and infirm mother since february of taxpayer a’s mother has been unable to feed bathe or dress herself in june of taxpayer a’s mother was diagnosed with dementia and in august of taxpayer a’s mother became completely bedridden taxpayer a maintained ira x an individual_retirement_account ira under code sec_408 with company s the entire account balance in ira x was invested in a money market fund on date at the request of taxpayer a all shares held by ira x were redeemed because taxpayer a intended to roll over the entire account balance amount p to an ira with company t on date amount p was transferred by wire from ira x to account v a non-ira savings account with company u in attempting to complete a timely rollover to an ira with company t on date taxpayer a drew a personal check on account v in amount p however on date taxpayer a’s mother was admitted to the hospital for a serious medical_condition two days after her mother was admitted to the hospital on date taxpayer a mistakenly deposited amount p into account w a non-ira savings account with company t on date her mother was discharged from the hospital whereupon taxpayer a continued to provide full-time care for her mentally and physically infirm mother in january taxpayer a reinvested amount p in non-ira certificates of deposit cds with company t in order to receive higher interest however taxpayer a was unaware that the cds were not iras on date taxpayer a discovered that amount p was not invested in an ira when she met with her accountant to prepare her federal_income_tax return based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount p because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines ira_rollovers and provides the rules applicable thereto code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a was providing around-the-clock care for her 98-year old mother who was completely bedridden and suffered from dementia due to this intensive responsibility and involvement and two days after her mother was admitted to the hospital for a serious medical_condition taxpayer a incorrectly deposited amount p into a non-ira savings account because taxpayer a intended to accomplish a rollover amount p was never spent as the sole provider for her mother’s care taxpayer a did not realize her mistake until she met with her accountant to prepare heriiiiax return therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount p taxpayer a will be granted a period of days from the date of the issuance of this letter to roll over amount p to an ira provided all other requirements of sec_408 are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section that may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours caller kt luaipins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
